Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michele Lawson on March 8, 2021.
	On line 1 of claim 4, the phrase “wherein the wavelength of the reflecting fingers” was changed to –wherein wavelength of the reflecting fingers--. 
	In claim 8, the phrase “wherein thickness of the ZnO layer” was changed to –wherein thickness of the ZnO--. 
	On line 1 of claim 9, the phrase “wherein the velocity of the surface acoustic wave” was changed to –wherein a velocity of a surface acoustic wave in the device--. 
	On line 2 of claim 11, the phrase “an SH-SAW biosensor” was changed to –a shear horizontal-surface acoustic wave (SH-SAW) biosensor--. On line 29 of claim 11, the phrase “a signal generator connected to the SAW biosensor” was changed to –a signal generator connected to the SH-SAW biosensor--. 
	In paragraph 0002 on page 1 of the specification, the phrase –and now U.S. Patent no. 10,520,472—was inserted after the phrase “U.S. Nonprovisional Application No. 15/682,070, .
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/722,210 is being allowed since none of the prior art of record teaches or fairly suggests a shear horizontal-surface acoustic wave device and a system containing the device, wherein the device comprises two pairs of resonators formed on a lithium tantalate substrate, wherein each resonator comprises at least two interdigital transducers, each having at least one pair of reflecting fingers, at least one pH measurement electrode, at least one oxygen measurement electrode, at least one impedance measurement electrode and at least one interdigitated electrode formed on the lithium tantalate substrate, an oscillatory circuit system connected to the two pairs of resonators, wherein the oscillatory circuit system comprises a pair of band pass filters connected to one end of each pair of resonators, a pair of amplifiers connected to an opposing end of each pair of resonators, wherein the connection of each band pass filter and each amplifier to each pair of resonators forms a closed loop system, an oscilloscope connected to the closed loop system by a T-connector, and a digital frequency counter connected to the closed loop system by the T-connector, and at least one Y-shaped polydimethylsiloxane (PDMS) microfluidic channel bonded to the lithium tantalate substrate, wherein the at least one microfluidic channel comprises an inlet, an outlet, a carbon dioxide access opening and a resealable access opening to a chamber, and wherein each transducer is coated with zinc oxide (ZnO) or one or the other substances recited in claims 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Mohapatra et al (US 10,520,472) which corresponds to the parent application of this application; and Wang et al (article from Sensors, vol. 15, December 19, 2015, pages 32045-32055) who teach of a method and a device for evaluating cell growth of cells grown in 2D and 3D cultures using a surface acoustic wave-based biosensor. It is noted that Wang et al is not prior art against the instant claims since it was published after the effective filing date of the instant application. 













Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 8, 2021